Order entered December 4, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01418-CV

                   IN RE JENNIFER CARAWAY, LEE BROOKE,
               AND AVIDEL MEDICIAL MANAGEMENT, INC., Relators

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 417-05808-2018

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relators to bear the costs, if any, of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE